DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 22, 2022 has been entered. Claims 1-11, 15-30, 34-49, and 53-57 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 102 rejections previously set forth in the Non-Final Office Action mailed 02/22/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 15-30, 34-49, and 53-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “associating (one or more transactions concerning the first cryptocurrency with one or more transactions concerning the at least a second cryptocurrency) based upon, at least in part, the two or more unique identifiers associated with each transaction” in claims 1, 20, and 39 are not disclosed in the specification. It is disclosed to associate at least a portion of plurality of unique identifiers 116 with one or more known entities, to associate 206 two or more unique identifiers with discrete transactions, to associate any associated known entities with discrete transactions, or to associate 240 one or more transactions concerning the first cryptocurrency (e.g., cryptocurrency 110) with one or more transactions concerning the second cryptocurrency (e.g., cryptocurrency 112), but not “associating.. based on unique identifiers associated with each transaction”. See at least Paragraph(s) [0041][0043]-[0044] & [0074] of the US Patent Application Publication, US 2020/0111067 A1.
Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 15-30, 34-49, and 53-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-11 and 15-19 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 10-30 and 34-38 are drawn to a computer program product which is within the four statutory categories (i.e., a manufacture). Claims 39-49 and 53-57 are drawn to a system which is within the four statutory categories (i.e. a machine). 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all the relevant factors with respect to the claim as a whole, claims 1-11, 15-30, 34-49, and 53-57 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 20, and 39:
Claims 1, 20, and 39 are drawn to an abstract idea without significantly more. The claims recite obtaining distributed ledgering data that defines a plurality of transactions from a plurality of distributed ledgers, processing the distributed ledgering data to identify a plurality of unique identifiers within the distributed ledgering data, associating two or more unique identifiers included within the plurality of unique identifiers with discrete transactions included within the plurality of transactions to generate transfer data, monitoring distributed ledgering data concerning a first cryptocurrency, monitoring distributed ledgering data concerning at least a second cryptocurrency, and associating one or more transactions concerning the first cryptocurrency with one or more transactions concerning the at least a second cryptocurrency based upon, at least in part, the two or more unique identifiers associated with each transaction, thus enabling the mapping of potential relationships across multiple blockchain networks. 
Under the Step 2A Prong One, the limitations of obtaining ledgering data that defines a plurality of transactions, processing the ledgering data to identify a plurality of unique identifiers within the ledgering data, associating two or more unique identifiers included within the plurality of unique identifiers with discrete transactions included within the plurality of transactions to generate transfer data, monitoring distributed ledgering data concerning a first cryptocurrency, monitoring distributed ledgering data concerning at least a second cryptocurrency, and associating one or more transactions with one or more transactions based upon, at least in part, the two or more unique identifiers associated with each transaction, thus enabling the mapping of potential relationships, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “computing system”, “distributed ledgering”, “cryptocurrency”, “blockchain networks”, “computer readable medium”, “processor”, and “memory” language, “obtaining”, “processing”, “associating unique identifiers with discrete transactions”, “monitoring”, and “associating transactions with other transactions” in the context of this claim encompass the human activity. The series of steps belong to a typical sales activities or behaviors, because data such as ledgering data and unique identifiers for transactions is obtained and manipulated to generate transfer data. Handling such data or information can be performed manually as in conventional transactions. Monitoring distributed ledgering data and associating transactions with other transactions also belong to a typical sales activities or behaviors, and can be performed manually, especially when there is no technical details the elements such as distributed ledgering, cryptocurrency, and blockchain networks in relation to the steps, for example.
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – computing system, distributed ledgering, cryptocurrency, blockchain networks, computer readable medium, processor, and memory. The computing system, distributed ledgering, cryptocurrency, blockchain networks, computer readable medium, processor, and memory are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The computing system, distributed ledgering, cryptocurrency, blockchain networks, computer readable medium, processor, and memory are recited in the preambles only without any technical details, and the “distributed ledgering” is recited to describe the ‘data’ without technical details of distributed ledger, and the cryptocurrency and the multiple blockchain networks are recited without any technical details or interactions with the steps, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations. Since the additional elements are recited in a high-level of generality, the scope of right of the claims is not different from that of corresponding conventional process without any technical elements, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-11, 15-19, 21-30, 34-38, 40-49, and 53-57:
Dependent claims 2-11, 15-19, 21-30, 34-38, 40-49, and 53-57 include additional limitations, for example, concerning cryptocurrency or transfers of cryptocurrency, unique public encryption keys, deconstructing the distributed ledgering data to populate a distributed ledgering database, obtaining supplemental ledgering data that defines a plurality of supplemental transactions, processing the supplemental ledgering data to identify a plurality of supplemental identifiers within the supplemental ledgering data, deconstructing the supplemental ledgering data to update a distributed ledgering database, receiving a query concerning a user-defined identifier, determining if the user-defined identifier is included within the plurality of unique identifiers, identifying one or more objects related to the user-defined identifier, concerning a user-defined entity, identifying one or more entities related to the user-defined identifier for defining one or more related entities, identifying one or more transactions related to user-defined specific identifier for identifying one or more related transactions, comparing the plurality of unique identifiers to a list of known bad actors to identify one or more suspect transactions within the plurality of transactions, comparing the transfer data to a list of known suspect transfer patterns to identify one or more suspect transactions within the plurality of transactions, comparing the temporal transfer data to a list of known suspect temporal transfer patterns to identify one or more suspect transactions within the plurality of transactions, supplementing the distributed ledgering data with third-party content that associates at least a portion of the plurality of unique identifiers with one or more known entities, and associating two or more unique identifiers included within the plurality of unique identifiers and any associated known entities with discrete transactions included within the plurality of transactions to generate transfer data, but none of these limitations including public encryption keys, distributed ledgering database, distributed ledger, and blockchain networks are deemed significantly more than the abstract idea because, as stated above, the limitations, as recited, require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-11, 15-19, 21-30, 34-38, 40-49, and 53-57 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 15-22, 25, 27-30, 34-41, 44, 46-49, and 53-57 are rejected under 35 U.S.C. 103 as being unpatentable over Caldera et al. (US 20160071108 A1; hereinafter Caldera) in view of McWilliams et al. (US 20190318424 A1; hereinafter McWilliams).
With respect to claims 1, 20, and 39:
	Caldera teaches A computer-implemented method, executed on a computing system, comprising: (See at least Caldera: Abstract)
	A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: (See at least Caldera: paragraph(s) [0048]-[0049] & [0055])
	A computing system including a processor and memory configured to perform operations comprising: (See at least Caldera: paragraph(s) [0048]-[0049] & [0055])
obtaining distributed ledgering data that defines a plurality of transactions, wherein obtaining distributed ledgering data that defines a plurality of transactions includes obtaining distributed ledgering data that defines a plurality of transactions from a plurality of distributed ledgers; (By disclosing, the transaction data (distributed ledgering data) for the plurality of proposed cryptocurrency transactions may be obtained from the cryptocurrency exchange, cryptocurrency ledger and/or the know-your-customer facility. In addition, the information is taken from 1) monitoring transactions as they happen on Bitcoin and cryptocurrency exchanges; 2) KYC activities when users register on Exchanges; and 3) the Blockchain. See at least Caldera: Abstract; [0023] & [0037])
processing the distributed ledgering data to identify a plurality of unique identifiers within the distributed ledgering data; (By disclosing, when an individual is known or suspected to be involved with Money Laundering or other forms of illegal financial activities or financial fraud, then the information that is collected through the transactions can be used to identify Bitcoins through any identified clusters. See at least Caldera: Abstract; paragraph(s) [0025]-[0026])
associating two or more unique identifiers included within the plurality of unique identifiers with discrete transactions included within the plurality of transactions to generate transfer data; ... (By disclosing, the automated payment cluster analysis routine automatically identifies a cluster of related transactions in the plurality of proposed cryptocurrency transactions based upon an analysis of a plurality of transaction data items associated with each of the proposed cryptocurrency transactions. See at least Caldera: Abstract; paragraph(s) [0036])
However, Caldera does not teach monitoring distributed ledgering data concerning a first cryptocurrency; monitoring distributed ledgering data concerning at least a second cryptocurrency; and associating one or more transactions concerning the first cryptocurrency with one or more transactions concerning the at least a second cryptocurrency based upon, at least in part, the two or more unique identifiers associated with each transaction, thus enabling the mapping of potential relationships across multiple blockchain networks. 
McWilliams, directed to systems and methods for implementing a blockchain-based money transfer and thus in the same field of endeavor, teaches
monitoring distributed ledgering data concerning a first cryptocurrency; (By disclosing, the central server 110 may be configured to derive exchange data based on the monitoring. Also, the exchange data may include, for each monitored cryptocurrency exchange, information regarding transaction fees, transaction execution times, available cryptocurrencies, fiat currencies available for withdrawing funds (e.g., proceeds from selling one or more cryptocurrencies), and other information. See at least McWilliams: paragraph(s) [0037], [0039], [0004] & [0035])
monitoring distributed ledgering data concerning at least a second cryptocurrency; and (As stated above, see at least McWilliams: paragraph(s) [0037], [0039], [0004] & [0035])
associating one or more transactions concerning the first cryptocurrency with one or more transactions concerning the at least a second cryptocurrency based upon, at least in part, the two or more unique identifiers associated with each transaction, thus enabling the mapping of potential relationships across multiple blockchain networks. (As stated above and by further disclosing, once the quantity of the selected cryptocurrency has been obtained, the transaction management module may transfer the quantity of cryptocurrency to a second cryptocurrency exchange and initiate a sale of the quantity of cryptocurrency via the second cryptocurrency exchange. Since the first and second cryptocurrencies are associated with corresponding blockchain network, it is relationships across multiple blockchain networks. Furthermore, the query 614 may be configured to audit the transaction database for information that identifies (based on unique identifiers) the relevant money transfer transactions. See at least McWilliams: paragraph(s) [0048], [0037], [0039], [0004], [0035] & [0077])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced automated anti-fraud and anti-money-laundering payment system teachings of Caldera to incorporate the systems and methods for implementing a blockchain-based money transfer teachings of McWilliams for the benefit of facilitating the functionality of a network for implementing blockchain-based money transfer transactions between a sending party and a receiving party. (See at least McWilliams: paragraph(s) [0004])
With respect to claims 2, 21, and 40:
Caldera and McWilliams teach the computer-implemented method of claim 1, the computer program product of claim 20, and the computing system of claim 39, as stated above.
Caldera further teaches wherein the distributed ledgering data concerns at least one cryptocurrency. (By disclosing, a computerized anti-money-laundering and anti-fraud transaction analysis system may include a computerized cryptocurrency analysis tool system operatively coupled over a computerized network to a cryptocurrency exchange, a cryptocurrency exchange ledger and/or a know-your-customer facility. See at least Caldera: Abstract; paragraph(s) [0036])
With respect to claims 3, 22, and 41:
Caldera and McWilliams teach the computer-implemented method of claim 2, the computer program product of claim 21, and the computing system of claim 40, as stated above. 
Caldera further teaches wherein the plurality of transactions concern a plurality of transfers of the at least one cryptocurrency. (As stated above with respect to claim 2, see at least Caldera: Abstract; paragraph(s) [0036])
With respect to claims 6, 25, and 44:
Caldera and McWilliams teach the computer-implemented method of claim 1, the computer program product of claim 20, and the computing system of claim 39, as stated above.
Caldera further teaches further comprising: 
obtaining supplemental ledgering data that defines a plurality of supplemental transactions; and (As stated above with respect to claim 1, see at least Caldera: Abstract)
processing the supplemental ledgering data to identify a plurality of supplemental identifiers within the supplemental ledgering data. (As stated above with respect to claim 1, see at least Caldera: Abstract; paragraph(s) [0025]-[0026])
With respect to claims 8, 27, and 46:
Caldera and McWilliams teach the computer-implemented method of claim 1, the computer program product of claim 20, and the computing system of claim 39, as stated above.
McWilliams, in the same field of endeavor, teaches further comprising: 
receiving a query concerning a user-defined identifier; (By disclosing, the central server 110 may submit a query 534 to the blockchain 520, where the query 534 is configured to retrieve at least a portion of the identification information provided by the user during the registration process. See at least McWilliams: paragraph(s) [0074] & [0077])
determining if the user-defined identifier is included within the plurality of unique identifiers; and (As stated above and by further disclosing, as a result of the query 534, a result 522 may be received and validated against the contents of the request 516. See at least McWilliams: paragraph(s) [0074] & [0077])
if included within the plurality of unique identifiers, identifying one or more objects related to the user-defined identifier. (As stated above and by further disclosing, the encryption module 280 may decrypt the result 522 to produce decrypted identification information. The decrypted identification information may be compared to the identification information included in the request 516 to verify the images of the user's face and/or government identification (one or more objects related to the user-defined identifier). See at least McWilliams: paragraph(s) [0074] & [0077])
With respect to claims 9, 28, and 47:
Caldera and McWilliams teach the computer-implemented method of claim 8, the computer program product of claim 27, and the computing system of claim 46, as stated above.
McWilliams, in the same field of endeavor, further teaches 
wherein the user-defined identifier concerns a user-defined entity. (By disclosing, during registration the user sets up an account with the money transfer service provider (entity). See at least McWilliams: paragraph(s) [0073]-[0074] & [0077])
With respect to claims 10, 29, and 48:
Caldera and McWilliams teach the computer-implemented method of claim 8, the computer program product of claim 27, and the computing system of claim 46, as stated above.
McWilliams, in the same field of endeavor, further teaches 
wherein identifying one or more objects related to the user-defined identifier includes: 
identifying one or more entities related to the user-defined identifier, thus defining one or more related entities. (As stated above, the entity is related to the user-defined identifier. See at least McWilliams: paragraph(s) [0073]-[0074] & [0077])
With respect to claims 11, 30, and 49:
Caldera and McWilliams teach the computer-implemented method of claim 8, the computer program product of claim 27, and the computing system of claim 46, as stated above.
McWilliams, in the same field of endeavor, further teaches 
wherein identifying one or more objects related to the user-defined identifier includes: 
identifying one or more transactions related to user-defined specific identifier, thus identifying one or more related transactions. (By disclosing, upon successful validation of the user's identity, the central server 110 may initiate the money transfer transaction based on the configuration of the request 516. Therefore, the related transaction is identified by using the validated user’s specific identifier. See at least McWilliams: paragraph(s) [0074] & [0077])
With respect to claims 15, 34, and 53:
Caldera and McWilliams teach the computer-implemented method of claim 1, the computer program product of claim 20, and the computing system of claim 39, as stated above.
Caldera further teaches further comprising one or more of:
comparing the plurality of unique identifiers to a list of known bad actors to identify one or more suspect transactions within the plurality of transactions; and (By disclosing, the system executes a reputation review a flagged transaction cluster, and may then accept transactions if transaction data does not link to a known bad player, bad address, or bad phone numbers and does not exceed preset limits. See at least Caldera: paragraph(s) [0028], [0041]-[0042] & [0026])
comparing the transfer data to a list of known suspect transfer patterns to identify one or more suspect transactions within the plurality of transactions. (As stated above and by further disclosing, other elements of comparison between past and current transactions may include a browser fingerprint, a computer fingerprint, an IP address, geographic IP location information, information associated with a payment, a typing pattern, user name, user billing address, user shipping address, user phone number, email address, or account name. See at least Caldera: paragraph(s) [0047])
With respect to claims 16, 35, and 54:
Caldera and McWilliams teach the computer-implemented method of claim 15, the computer program product of claim 34, and the computing system of claim 53, as stated above.
Caldera further teaches wherein the transfer data includes temporal transfer data. (By disclosing, the system, by looking to see if any of this data may have any connection to a known bad or suspicious actor, may now link the current (temporal) transaction or entity to said suspicious person, and thus by inference the current transaction or entity may be suspicious as well. See at least Caldera: paragraph(s) [0039])
With respect to claims 17, 36, and 55:
Caldera and McWilliams teach the computer-implemented method of claim 16, the computer program product of claim 35, and the computing system of claim 54, as stated above.
Caldera further teaches wherein comparing the transfer data to a list of known suspect transfer patterns to identify one or more suspect transactions within the plurality of transactions includes: 
comparing the temporal transfer data to a list of known suspect temporal transfer patterns to identify one or more suspect transactions within the plurality of transactions. (As stated above with respect to claims 15-16 and by further disclosing, the system, by looking to see if any of this data may have any connection to a known bad or suspicious actor, may now link the current (temporal) transaction or entity to said suspicious person, and thus by inference the current transaction or entity may be suspicious as well. See at least Caldera: paragraph(s) [0039] & [0041]-[0042])
With respect to claims 18, 37, and 56:
Caldera and McWilliams teach the computer-implemented method of claim 1, the computer program product of claim 20, and the computing system of claim 39, as stated above.
Caldera further teaches
further comprising: 
supplementing the distributed ledgering data with third-party content that associates at least a portion of the plurality of unique identifiers with one or more known entities. (By disclosing, a computerized anti-fraud payment system may analyze transaction data, automatically rejecting or accepting by using match between information provided in the transaction and a third-party service or third-party databases. See at least Caldera: paragraph(s) [0043] & [0046])
With respect to claims 19, 38, and 57:
Caldera and McWilliams teach the computer-implemented method of claim 18, the computer program product of claim 37, and the computing system of claim 56, as stated above.
Caldera further teaches wherein associating two or more unique identifiers included within the plurality of unique identifiers with discrete transactions included within the plurality of transactions to generate transfer data includes: 
associating two or more unique identifiers included within the plurality of unique identifiers and any associated known entities with discrete transactions included within the plurality of transactions to generate transfer data. (By disclosing, the relations between the transaction and the clusters may be based on primary entity or person as well as the user account information (UAI) 1905, addresses ever used in conjunction with this entity 1906a-n, and any kind of additional information 1908a-n that may be somehow related to this user account. See at least Caldera: paragraph(s) [0039] & [0036])
Claims 4-5, 7, 23-24, 26, 42-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Caldera in view of McWilliams, as applied to claims 1, 20, and 39, and in further view of Wright et al. (WO2017145017A1; hereinafter Wright).
With respect to claims 4, 23, and 42:
Caldera and McWilliams teach the computer-implemented method of claim 1, the computer program product of claim 20, and the computing system of claim 39, as stated above.
However, Caldera and McWilliams do not teach wherein the plurality of unique identifiers includes a plurality of unique public encryption keys.
Wright, directed to methods and systems for the efficient transfer of entities on a blockchain and thus in the same field of endeavor, teaches wherein the plurality of unique identifiers includes a plurality of unique public encryption keys. (By disclosing, a first user public key associated with the first user, and a second user public key associated with the second user. See at least Wright: Abstract; paragraph(s) [0014])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Caldera and McWilliams to incorporate the methods and systems for the efficient transfer of entities on a blockchain teachings of Wright for the benefit of providing solutions for the secure control and/or transfer or exchange of an asset via a blockchain. (See at least Wright: paragraph(s) [0009])
With respect to claims 5, 24, and 43:
Caldera and McWilliams teach the computer-implemented method of claim 1, the computer program product of claim 20, and the computing system of claim 39, wherein processing the distributed ledgering data to identify a plurality of unique identifiers within the distributed ledgering data includes:, as stated above. 
Wright, in the same field of endeavor, teaches 
deconstructing the distributed ledgering data to populate a distributed ledgering database. (By disclosing, in order for a transaction to be written to the blockchain, it must be i) validated by the first node that receives the transaction - if the transaction is validated, the node relays it to the other nodes in the network; and ii) added to a new block built by a miner; and iii) mined, i.e. added to the public ledger (to populate or update) of past transactions. See at least Wright: paragraph(s) [0003])
With respect to claims 7, 26, and 45:
Caldera and McWilliams teach the computer-implemented method of claim 6, the computer program product of claim 25, and the computing system of claim 44, wherein processing the supplemental ledgering data to identify a plurality of supplemental identifiers within the supplemental ledgering data includes:, as stated above.
Wright, in the same field of endeavor, teaches
deconstructing the supplemental ledgering data to update a distributed ledgering database. (As stated above with respect to claim 5, see at least Wright: paragraph(s) [0003])

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that “the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification,” it is noted that the additional elements are recited in the claims without technical details and technical context, therefore not improving the functioning of a computer or another technology or technical field, and the specification does not provide the improvements with technical details. It is also noted that “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology”. See MPEP 2106.04(d)(1).  
In response to applicant’s argument that “McWilliams' alleged association is limited to the instruction to transfer cryptocurrency from a first cryptocurrency exchange for exchanging in another cryptocurrency exchange. As such, there is no indication that McWilliams associates these transactions together based upon, at least in part, two or more unique identifiers associated with each transaction,” it is noted that associating transactions with other transactions as recited in the claims is about transfers of at least one cryptocurrency, and McWilliams teaches that the exchange data is derived based on monitoring, and that the central server 110 may derive exchange data based on the monitoring, and by calculating various metrics, such as demand metrics and price metrics associated with the plurality of cryptocurrency exchanges to identify cryptocurrencies for executing money transfer transactions. Details of whether to initiate a transaction, what the transactions are, or what the mapping of potential relations means are not recited in the claims. See at least McWilliams: paragraph(s) [0037]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Androulaki et al. (US20160180338A1) teaches network system and method for transferring cryptocurrencies between a user account and a receiving account.
Haldenby et al. (US20170046693A1) teaches systems and methods for detecting and resolving data inconsistencies among networked devices using hybrid private-public blockchain ledgers, including virtual currency.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685